Citation Nr: 0310340	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  94-44 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for transurethral 
resection of the prostate (TURP) with history of atonic 
bladder and kidney stones, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1948 
to March 1950, and from August 1950 to August 1953. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 1997, the Board remanded the case including for 
the above-listed issue for additional development including a 
VA examination.  In April 2000, the Board again remanded the 
case including for a further examination for the above-listed 
issue.  The case returns to the Board for further review.  


REMAND

The Board notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  The provisions of these 
regulations apply to these claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The veteran must be afforded notice of the provisions of the 
VCAA including as applicable to his case.  He must also be 
afforded particular notice of evidence that has been obtained 
by VA and that which he needs to obtain in furtherance of his 
claim, pursuant to development requirements defined in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board issued a letter in March 2003 affording the veteran 
notice of the VCAA.  An adverse finding by the Board on 
matters not considered by the RO, or an adverse decision 
based on statutes, regulations or analyses which were not 
considered by the RO, raises questions whether the 
appellant's procedural rights to notice, to a hearing, and to 
submit evidence have been abridged.  There is also the VA's 
statutory duty to assist the appellant.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, the United States Court of 
Appeals for the Federal Circuit recently held that the 
provisions of 38 C.F.R. §§ 19.9(a)(2) and 20.1304 (2002), 
were invalid.  Hence, the Board may not develop a claim, to 
include providing notice of a new law or regulation, without 
affording initial review by the RO of new law or newly 
submitted evidence.  Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  

Accordingly, the following additional development is 
required: 

1.  The RO should first review the claims file 
and ensure that all additional evidentiary 
development action required by the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
implementing regulations is completed.  In 
particular, the RO must ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002) are 
satisfied.  The veteran must be afforded 
specific notice of what evidence is needed to 
substantiate his claim, what evidence he is 
responsible for obtaining, and what evidence 
VA will undertake to obtain.

2.  After completion of the above, and 
after any other appropriate development, 
the RO should readjudicate the appealed 
claim on the merits.

3.  If the determination remains adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




